Title: To Thomas Jefferson from Thomas Newton, 6 October 1802
From: Newton, Thomas
To: Jefferson, Thomas


          
            Dr Sir
            Norfolk. Octr 6—1802
          
          An act of Assembly passed in the year 1761 dividing the County of Norfolk, into three distinct Parishes, the whole being in one, that part which Norfolk Borough lies in, petitiond the Assembly to allow the Vestry, to purchase four lotts in Town to accommodate the Minister, between the years 1761 & .65 which was granted & obtaind the Royall assent on payment of ten guineas as well as I remember, Ld Dunmore in the distruction of our records, deprived us of the Act & we cannot obtain it, if you have it among yr. Collection, I shall be Much obliged to you for a Copy of it. I beg your excuse for this trouble, but rest assured I shall with pleasure make returns—health &c attend you, with the greatest Respect I am Yr. obt
          
            Thos Newton
          
        